Citation Nr: 0801589	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  06-17 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to March 24, 2005, 
for the grant of service connection for diabetes mellitus, 
type II.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for left ear hearing 
loss, and if so, whether the reopened claim should be 
granted.

3.  Entitlement to service connection for coronary artery 
disease, to include as secondary to diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from April 1969 to March 1971, to include a tour of duty in 
Vietnam from April 1970 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for type II diabetes mellitus, rated 20 percent 
from March 24, 2005; and denied service connection for left 
ear hearing loss and for coronary artery disease as secondary 
to diabetes.  Service connection for right ear hearing loss 
was granted; this issue is not on appeal.  A Notice of 
Disagreement was received in January 2006, and a Statement of 
the Case (SOC) was issued in April 2006.  The veteran 
perfected his appeal with the filing of a VA Form 9, Appeal 
to Board of Veterans' Appeals, in May 2006.  In July 2007, 
the veteran testified before the undersigned at a personal 
hearing held at the RO.

As was noted above, service connection for right ear hearing 
loss was granted in the November 2005 rating decision, based 
on a reopened claim of service connection for bilateral 
hearing loss.  The previous claim for bilateral hearing loss, 
denied in June 1971, is below referred to in terms solely of 
the left ear, as that is the issue currently on appeal here.

The issues of service connection for coronary artery disease, 
to include as secondary to diabetes mellitus, type II,  and 
of left ear hearing loss are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was diagnosed with diabetes mellitus, type 
II, in or before February 1996; he was prescribed oral 
medication for diabetes in January 1998.

2.  Diabetes mellitus, type II, was named a presumptive 
condition for herbicide exposed veterans effective May 8, 
2001.

3.  Service connection for left ear hearing loss was denied 
in a June 4, 1971, rating decision on the ground that there 
was no current evidence of a hearing loss disability.  The 
decision was not appealed and became final in June 1972.

4.  Evidence received since the June 1971 denial of service 
connection for left ear hearing loss has not been previously 
considered by agency decisionmakers, is not redundant or 
cumulative, relates to an unestablished fact, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  An earlier effective date of March 24, 2004, for the 
grant of service connection for diabetes mellitus, type II, 
is warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.114, 3.400 (2007).

2.  New and material evidence has been received to reopen the 
claim of service connection for left ear hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) recently addressed VA's duty to notify and assist in 
cases involving claims to reopen previously denied matters.   
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board 
finds, however, that there is no need to discuss the impact 
of the VCAA on the matters resolved in the veteran's favor in 
the decision below.  

Effective Date of Service Connection for Diabetes Mellitus, 
Type II

The effective date of an award based on an original claim for 
compensation or a claim reopened after a final disallowance 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  If the claim is 
received within one year of separation from service, the 
effective date is the day following separation from service 
or date entitlement arose, otherwise the date of claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b) (West 2002); 38 C.F.R. § 3.400(b)(2).

Under certain circumstances, a retroactive grant of service 
connection is warranted.  Regulations provide that where 
entitlement to a benefit is shown as a result of a 
liberalizing change in law, such as the addition of type II 
diabetes to the list of presumptive conditions for herbicide 
exposed veterans under 38 C.F.R. § 3.309(e), an earlier 
effective date is assignable.  The claimed disability must 
have been present as of the date of the liberalizing change 
to warrant application of the retroactive effective date 
provision.  Generally, the earlier effective date is one year 
prior to receipt of the claim, or the date of change in law, 
whichever is later.  38 C.F.R. § 3.114.  Diabetes mellitus, 
type II, was named a presumptive disease for herbicide 
exposed veterans on May 8, 2001.  

The veteran contended at his July 2007 personal hearing that 
because he was first diagnosed with diabetes in 1996, and 
placed on oral medications in 1998, an earlier effective date 
is warranted.  

The veteran separated from service in March 1971.  Private 
treatment records from Dr. Sa reveal a diagnosis of diabetes 
mellitus in February 1996.  The veteran confirms that this is 
the earliest date of diagnosis.  The private treatment 
records also reveal that because diet was ineffective in 
controlling the diabetes, an oral hypoglycemic agent was 
prescribed in January 1998.  He first formally claimed 
disability compensation for diabetes mellitus, type II, on 
March 24, 2005.  

The Board finds that 38 C.F.R. § 3.114 is applicable here.  
Medical records clearly establish that the veteran was 
diagnosed with diabetes mellitus, type II, prior to May 8, 
2001, and that he was using an oral hypoglycemic at that 
time.  Entitlement to the benefit sought is therefore shown 
as of the date of liberalizing change in law.  An earlier 
effective date of service connection for diabetes mellitus, 
type II, associated with herbicide exposure, is warranted.  
Regulations provide that service connection should be 
established one year prior to the date of receipt of claim 
because the claim was filed more than one year after the 
liberalizing change.  38 C.F.R. § 3.114.

New and Material Evidence to Reopen a Claim of Service 
Connection for Left Ear Hearing Loss

Although the RO reopened the claim of service connection for 
left ear hearing loss in November 2005, the Board is required 
to first consider whether new and material evidence had been 
presented before the merits of claim can be considered.  The 
Board can make an initial determination as to whether 
evidence is "new and material."  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

At the time of the June 1971 decision which denied service 
connection for both left and right ear hearing loss, the 
evidence of record consisted of some service treatment 
records and a VA examination report.  Although complete 
service treatment records were requested, the service 
department was able to provide only records from the aid 
station in Vietnam and the separation examination; the 
service certified that the entry examination was not 
available.  The VA examination report showed no hearing loss 
disability.

Since the June 1971 denial, VA has received additional VA 
treatment records, including an October 2005 audiological 
evaluation, which demonstrate a bilateral hearing loss 
disability for VA purposes.  38 C.F.R. § 3.385.  The 
reviewing audiologist also discussed service and post-service 
noise exposure and offered opinions on the relationship of 
current findings to service.  This evidence is clearly new 
and material, as it directly addresses all elements of a 
claim for service connection, including unestablished facts, 
and has not been previously considered.  The claim of service 
connection for left ear hearing loss is reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  The matter must now be addressed on a de novo 
basis.  For the reasons detailed in the REMAND section below, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


ORDER

An earlier effective date of service connection for diabetes 
mellitus, type II, of March 24, 2004 is granted.

New and material evidence having been received, the claim of 
entitlement to service connection for left ear hearing loss 
is reopened.  To this extent only the benefit sought on 
appeal is allowed.


REMAND

Left Ear Hearing Loss

In a June 1971 rating decision, the RO denied service 
connection for bilateral hearing loss, based on a finding 
that there was no current hearing loss disability.  The 
veteran sought to reopen his claim in March 2005, when he 
again claimed service connection for bilateral hearing loss 
due to combat noise exposure in Vietnam.  Service connection 
for the right ear hearing loss was granted, while the left 
ear hearing loss was denied service connection in the 
November 2005 decision.

A VA audiological examination in October 2005 revealed 
current bilateral hearing loss disability for VA purposes, as 
defined in 38 C.F.R. § 3.385.  The examiner noted a history 
of exposure to combat noise, including the explosion of a 
satchel charge which resulted in a punctured right eardrum.  
The examiner also noted occupational noise exposure since 
service as a truck driver and worker in a lighting factory, 
and recreational noise exposure target shooting on 
approximately 10 occasions since service.  No hearing 
protection was reportedly used.  

The examiner related right ear hearing loss to in-service 
noise exposure.  She stated that a mild hearing loss was 
present on the right at separation, and there was evidence of 
in-service noise exposure due to combat.  She also related 
bilateral tinnitus to military noise exposure.  The Board 
notes that she does not indicate that there was tinnitus in 
service.

Left ear hearing loss, however, was not related to service by 
the examiner. She stated that left ear hearing was normal at 
separation, and that there was "significant noise history" 
after leaving service, citing occupational and recreational 
noise exposure.

The veteran alleges that the examiner's conclusions are 
inconsistent and must be revisited.  The Board agrees.  While 
service treatment records do show a hearing loss disability 
of the right ear at separation, VA examination two months 
later shows improvement and no hearing loss disability on the 
right.  It does show worsening hearing acuity on the left, 
however.  Further, both ears were subject to the same 
acoustic trauma from military, occupational, and recreational 
noise; the examiner fails to adequately explain why one ear 
was affected by military noise, and the other by civilian 
noise, especially in light of her diagnosis of bilateral 
tinnitus due to military noise exposure.  Moreover, at his 
July 2007 hearing, the veteran asserted that his post-service 
noise exposure had been mischaracterized by the examiner.  
His job as a truck driver was in the equivalent of a panel 
truck, not a noisy big rig, and the factory work was as a 
designer and metal cleaner, not with heavy equipment.  He 
also notes that he went target shooting only 10 or so times 
over the course of the 30 years since service.  He also 
asserts that the examiner misunderstood a response, and he 
did wear hearing protection after service, but not in 
service.  The Board notes that the combat presumptions of 
38 C.F.R. § 3.304(d) are applicable here.  The veteran 
participated in combat, as shown by his receipt of the Purple 
Heart and Combat Infantry Badge.  This means that his 
statement regarding loss of hearing for several weeks after 
the nearby explosion of a satchel charge must be accepted.  A 
puncture injury to the right ear drum is already established.  
Additional development is required to obtain clarification of 
the examination findings and explanation of any possible 
inconsistencies.

Coronary Artery Disease

A VA doctor opined in November 2005, based apparently on her 
November 2004 Agent Orange Registry examination, that 
coronary artery disease (CAD) was less likely than not due to 
diabetes because CAD preceded diabetes.  On the November 2004 
examination, she noted a brief history of diabetes mellitus 
starting in 1999, and a myocardial infarction in 1998, with 
hypertension since 1996.  The doctor did not review the 
claims file or any medical records in connection with either 
the examination or later opinion.

The evidence of record clearly demonstrates that the history 
cited by the doctor and relied upon in forming an opinion was 
incorrect.  The veteran was diagnosed with diabetes mellitus, 
type II, in February 1996, and the disease was not well 
controlled. Medication was prescribed in January 1998.  The 
veteran was also on blood pressure medication beginning in 
June 1996.  It was not until September 1998 that CAD is noted 
as a diagnosis, following the veteran's heart attack.  Two of 
the veteran's private doctors have indicated current coronary 
artery disease may be related to the veteran's diabetes.  A 
new VA examination is required in order to obtain an opinion 
regarding any relationship between CAD and diabetes, based on 
the correct medical history.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological examination.  The examiner 
must review the claims file in connection 
with the examination.  The examiner should 
opine as to whether it is at least as 
likely as not that current left ear 
hearing loss is related to in-service 
combat noise exposure, including a nearby 
satchel charge explosion.  A complete 
explanation of all rationale in rendering 
such opinion is required, and must address 
the evidence of in-service injury as well 
as post-service noise exposure.

2.  Schedule the veteran for a VA heart 
examination.  The examiner must review the 
claims folder in connection with the 
examination.  The examiner should opine as 
to whether, in light of the corrected 
timeline, it is at least as likely as not 
that current coronary artery disease was 
caused or aggravated by service connected 
diabetes mellitus, type II.  A complete 
explanation of all rationale is requested.

3.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then re- 
adjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his representative 
the requisite period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


